EXHIBIT 10.3
May 4, 2011
Enstar Group Limited
P.O. Box 2267, Windsor Place, 3rd Floor
18 Queen Street
Hamilton, HM JX
Bermuda
Attn: Richard J. Harris
          Re: Waiver of Housing Allowance under Employment Agreement
Dear Richard,
          Effective January 1, 2011, I hereby waive my right to a housing
allowance under my Amended and Restated Employment Agreement with Enstar Group
Limited, dated May 1, 2007, in consideration of the Compensation Committee’s
decision to increase my annual base salary by an amount equal to the annual
amount of the housing allowance.

            Sincerely,
      /s/ Dominic F. Silvester       Dominic F. Silvester           

Accepted and agreed to
this 4th day of May, 2011
 
ENSTAR GROUP LIMITED

     
By: /s/ Richard J. Harris
 
Name: Richard J. Harris
   
Title: Chief Financial Officer
   

